Order entered December 22, 2015




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-15-01510-CV

IN RE GUARDIANSHIP OF DALTON LEE JONES, AN ALLEGED INCAPACITATED
                             PERSON


                    Original Proceeding from the Probate Court No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. PR-15-03569-3

                                         ORDER
                         Before Justices Lang, Fillmore and Brown

       Based on the Court’s opinion of this date, we DISMISS the petition for writ of

mandamus. We DENY as unnecessary the request for expedited consideration. We ORDER

relators Reginald Jones and Dr. Kimberly Johnson to bear the costs, if any, of this original

proceeding.


                                                   /s/   ROBERT M. FILLMORE
                                                         JUSTICE